UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 0-22175 CUSIP NUMBER: 290846104 (CHECK ONE)¨ Form 10-K ¨ Form 20-F ¨ Form 11-KýForm 10-Q¨ Form N-SAR ¨ Form N-CSR For Period Ended: June 30, 2007 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not applicable PART I - REGISTRANT INFORMATION Full Name of Registrant:EMCORE Corporation Former Name if Applicable: Not applicable Address of Principal Executive Office (Street and Number): 10420 Research Road, SE City, State and Zip Code:
